EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 2019106835394, filed on 2019/07/26.

Response to Arguments

3.	Applicant’s arguments, see P. 10-11, filed 04/28/2017, with respect to Rejections under 35 U.S.C. § 102(a)(2) and 35 U.S.C. § 103 have been fully considered and are persuasive. The Rejections under 35 U.S.C. § 102(a)(2) and 35 U.S.C. § 103 have been withdrawn.

Allowable Subject Matter

s 1-3, 7-12, and 16-19 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:

AHMED et al. (US PGPub./Pat. 20190295992) teach micro light-emitting diode (LED) display fabrication and assembly are described. In an example, a micro-light emitting diode (LED) display panel includes a display backplane substrate having a plurality of metal bumps thereon. A plurality of LED pixel elements includes ones of LED pixel elements bonded to corresponding ones of the plurality of metal bumps of display backplane substrate. One or more of the plurality of LED pixel elements has a graphene layer thereon. The graphene layer is on a side of the one or more of the plurality of LED pixel elements opposite the side of the metal bumps.

Tian et al. (US PGPub./Pat. 20190181362) teach a motherboard of flexible display panel, a cutting method thereof, a flexible display panel and a display device. The motherboard of flexible display panel includes: a plurality of display units; a space region, disposed to at least separate adjacent ones of the display unis; and a barrier strip, disposed in the space region and configured to stop a crack from extending towards the display units across the barrier strip.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display device including 

“…each of the second tip structures is configured to cover one of the first tip structures. wherein the second tip structures corresponding to the same contact electrode are arranged along a plurality of straight lines crossing each other, wherein some of the second tip structures corresponding to the same contact electrode are distributed on at least one concentric circle with one of these second tip structures being arranged at a center of the concentric circle.” (Claim 1; Claims 10 and 19 are similar), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628